MITCHELL, J.
(dissenting).
While it may be true that there was no necessity for the court to make the so-called modification of defendant’s request to charge, yet it seems to me that, in view of the nature of the issue and the state of the evidence, it contained no prejudicial error. What the court evidently meant, and all that the jury, under the circumstances, could have understood him as meaning, was that, when there is no conductor, certain duties would devolve upon the motorman which otherwise would belong to the conductor. The only breach of duty charged in this case was starting' the car before plaintiff had alighted. It was a self-evident and admitted fact that the duty of seeing that the plaintiff had safely alighted before starting the car devolved exclusively upon the motorman. The plaintiff attempted to alight from the front of the car in close proximity to the motorman, and right under his eyes; and the only issue of fact in this case was whether, as the motorman testified, plaintiff attempted to get off before the car stopped, or whether, as the plaintiff testified, the car had stopped, but was started up again before he had alighted. Under these circumstances, I am unable to see how the verdict could have been affected, or the defendant prejudiced, by the modification of the request.